Citation Nr: 0614147	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-25 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an April 1978 rating decision that denied service connection 
for a back injury and pneumonia. 

2.  Whether there was CUE in a June 1980 rating decision that 
denied service connection for a nervous condition.

3.  Whether there was CUE in an October 1972 rating decision 
that denied service connection for lung cancer.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to June 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran was afforded a personal hearing before the 
undersigned in April 2005.  A transcript of the hearing is 
associated with the claims file.

The Board notes that the RO issued a February 2003 rating 
decision that granted service connection for degenerative 
disc disease of the lumbar spine, depression with anxiety, 
and chronic obstructive pulmonary disease (COPD) with 
bronchial asthma component.  The October 2003 rating decision 
that is the subject of this appeal occurred as a result of 
the veteran's contentions that he should be granted earlier 
effective dates on all three claims.  Since the veteran's 
claim for earlier effective dates has been based on 
allegations of CUE, the Board has redefined the issues 
accordingly.  




FINDINGS OF FACT

1.  The RO issued a rating decision in April 1978 determining 
that service connection was not warranted for a back injury 
or for pneumonia; the veteran did not appeal this decision 
within one year of being notified.

2.  The evidence of record does not show that the April 1978 
rating decision was based on incorrectly applied statutes or 
regulations; that the correct facts, as they were then known, 
were not before the RO at the time of the decision; or that 
there was any error in the RO's decision which, if not made, 
would have manifestly changed the outcome of the decision.  

3.  The RO issued a rating decision in June 1980 determining 
that service connection was not warranted for a nervous 
condition; the veteran did not appeal this decision within 
one year of being notified.

4.  The evidence of record does not show that the June 1980 
rating decision was based on incorrectly applied statutes or 
regulations; that the correct facts, as they were then known, 
were not before the RO at the time of the decision; or that 
there was any error in the RO's decision which, if not made, 
would have manifestly changed the outcome of the decision.  

5.  The RO issued a rating decision in October 1972 
determining that service connection was not warranted for 
lung cancer; the veteran did not appeal this decision within 
one year of being notified.

6.  The evidence of record does not show that the October 
1972 rating decision was based on incorrectly applied 
statutes or regulations; that the correct facts, as they were 
then known, were not before the RO at the time of the 
decision; or that there was any error in the RO's decision 
which, if not made, would have manifestly changed the outcome 
of the decision.  

  


CONCLUSIONS OF LAW

1.  The April 1978 rating decision, which denied service 
connection for a back injury and for pneumonia, does not 
contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2005).  

2.  The June 1980 rating decision, which denied service 
connection for a nervous condition, does not contain CUE.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2005).

3.  The October 1972 rating decision, which denied service 
connection for lung cancer, does not contain CUE.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  In Livesay v. Principi, 15 Vet. App. 165 
(2001), the United States Court of Appeals for Veterans 
Claims (Court) noted that a CUE claim is not a claim for 
benefits, but rather is a collateral attack on a final 
decision.  Thus, one requesting reversal or revision on the 
basis of CUE is not a claimant within the meaning of the VCAA 
and therefore, the notice and development provisions of the 
VCAA do not apply to claims based on CUE.



Analysis

In rating decisions dated October 1972, April 1978, and June 
1980, the RO determined that service connection was not 
warranted for lung cancer, pneumonia, a back injury, and a 
nervous condition.  The veteran was advised of these 
decisions and of his appellate rights, but he never appealed 
these rating decisions.  He does not contend otherwise.  The 
October 1972, April 1978, and June 1980 rating decisions 
therefore became final. 38 U.S.C.A. 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.105, 20.200, 20.302(a), 20.1103 (2005).

A final RO decision, like the October 1972, April 1978, and 
June 1980 decisions at issue here, generally may not be 
reversed or amended in the absence of CUE.  38 U.S.C.A. § 
5109A (West 2002); 38 C.F.R. § 3.105(a) (2005).  Where 
evidence establishes CUE, the prior decision will be reversed 
or amended.  For the purpose of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision. 38 C.F.R. § 3.105(a).  The CUE 
claim presented here is a collateral attack on a final RO 
decision.  See Crippen v. Brown, 9 Vet. App. 412, 418 (1996).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has stated that there are two requirements 
to establish a CUE claim: 1) the alleged error must have been 
outcome determinative; and 2) the error must have been based 
upon the evidence of record at the time of the original 
decision.  Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 
2002) (citations omitted).

In order for CUE to exist, the Court has stated that:

(1) "[e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003), the Court 
stated that CUE is the kind of legal or factual error that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  To reasonably raise CUE, there must be 
some degree of specificity as to what the alleged error is, 
and unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
error.  Id. at 44.  Simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Id.

The Court has also stated "an incomplete record, factually 
correct in all other respects, is not clearly and 
unmistakably erroneous," and that a breach of the duty to 
assist cannot constitute CUE because such a breach creates 
only an incomplete rather than an incorrect record.  Caffrey 
v. Brown, 6 Vet. App. 377, 383-384 (1994).

Based on a thorough review of the evidence, the Board does 
not find that there was any CUE in the October 1972, April 
1978, and June 1980 rating decisions.

April 1978 Rating Decision: Back Injury

As noted above, the veteran's claim for service connection 
for a back injury was initially denied in April 1978.  At 
that time, the only evidence of record was the service 
medical records and two VA examinations dated September 1972 
and March 1978.  

The service medical records contained a single complaint of 
lower back pain in May 1972, which the veteran referred to as 
a slipped disc.  However, on physical examination he was 
noted to have full range of motion with some pain.  
Examination of the veteran's spine upon separation from 
service yielded normal findings.  

The veteran underwent a VA examination in September 1972 and 
the clinician noted that the veteran had full range of motion 
of the entire spine and all joints without pain.  He further 
noted no redness, swelling, or tenderness.   

The veteran underwent another examination in March 1978.  X-
rays revealed a normal lumbar spine.  He was noted to have 
forward flexion to 90 degrees; hyperextension to 10 degrees; 
and lateral motion to 15 degrees bilaterally.  The veteran 
was diagnosed with congenital spondylolisthesis with right 
sciatic nerve root neuropathy, with degenerative disc 
pathology at L5-L1.     

The Board finds that the evidence before the RO at the time 
of the April 1978 rating decision consisted of a single 
complaint of low back pain, followed by a normal separation 
examination and a normal examination in September 1972.  The 
first post service evidence of a back disability is dated 
March 1978 (six years after service).  The RO noted that the 
single in service complaint of low back pain was acute and 
transitory in nature and could not be readily associated with 
the congenital spondylolisthesis with right sciatic nerve 
root neuropathy, with degenerative disc pathology at L5-L1 
discovered in March 1978.  The Board cannot find CUE in that 
assessment.  While the Board acknowledges that there was an 
in service complaint of back pain and a current diagnosis; 
there was no medical evidence of a nexus between the two.  
The Board again notes that any disagreement with how the 
facts were weighed/considered in the April 1978 decision 
cannot rise to the level of being CUE.  Fugo at 44.



June 1980 Rating Decision: Nervous Condition

The veteran's initial claim for service connection for 
depression (claimed as nervous condition) was denied in June 
1980.  The evidence of record at the time of the rating 
decision consisted solely of the service medical records.  
The service medical records reveal that he underwent a mental 
hygiene consultation in May 1972.  The report stated that the 
veteran was an alert, but very immature young male.  He 
related a history of severe social and occupational 
maladjustment over the past few weeks, resulting in mild 
depression.  The disposition form stated that the veteran had 
no significant mental illness.  His separation examination 
also yielded normal psychiatric findings.  

The Board finds that when the RO denied the veteran's claim 
in June 1980, it correctly noted that the veteran had an 
acute and transitory period of depression with no diagnosis 
of any significant mental illness.  The veteran also did not 
have a current diagnosis in June 1980; and therefore there 
could be no medical nexus.  As such, the Board cannot find 
CUE in its denial of service connection.

October 1972 Rating Decision: Lung Cancer
April 1978 Rating Decision: Pneumonia

The veteran was initially denied service connection for lung 
cancer in October 1972.  The rating decision also listed 
calcified nodes of lungs, broncholiathesis-asthma as a non-
service connected condition.  He was then denied service 
connection for pneumonia in April 1978.  

In July 1971, the veteran requested an examination claiming 
that he suffered from lung cancer.  An examination was 
scheduled for September 1972.  The veteran complained of 
coughing up blood and he reported that his lungs hurt.  The 
examination report stated that "Lung cancer is listed on the 
2507 and I cannot get a history of it and there is nothing in 
the way of symptoms that suggests it.  This boy has never 
been told that he had cancer.  There is no history of these 
complaints that I can gather from this patient, and I thought 
for a minute I had the wrong patient.  He has never been told 
that he had any of these things that are listed on the 2507.  
He is definitely sub-normal mentally and I cannot make head 
or tails of the complaints."

The service medical records reflect that the veteran 
complained that he was coughing up blood in January 1972.  A 
chest x-ray revealed "multiple nodes and ?"  There was also 
a positive Histo skin test.  He was assessed with pulmonary 
bronchitis in February 1972.  Upon separation from service, 
the veteran underwent an examination which yielded normal 
results.  However, the veteran wrote in the "notes" section 
of the report that his lungs were messed up.  Asthma reports 
are also noted.  

At the time of the October 1972 rating decision, the veteran 
had only sought service connection for lung cancer.  Since 
there was no evidence of lung cancer in the service medical 
records, and there was no indication of lung cancer at his 
September 1972 examination, the RO denied the claim.  The 
Board cannot find CUE in its denial of service connection for 
lung cancer.  

The Board notes that the RO did not deny a claim for service 
connection for calcified nodes of lungs, broncholiathesis-
asthma, inasmuch as the veteran never filed such a claim.  
Instead the RO simply listed this condition as a non-service 
connected disability.  To the extent that the RO failed in 
its duty to assist the veteran by developing for a 
respiratory disability other than lung cancer, the Board 
notes that such a breach does not rise to the level of being 
CUE.  Caffrey at 383-384.

In March 1978, the veteran requested another VA examination.  
This time he sought service connection for pneumonia.  The 
March 1978 examination report stated that since 1972, the 
veteran's only problem is that he becomes short of breath 
when he runs.  There was no history of a cough or recurrent 
infection.  Examination of the lungs revealed no rales; and 
breath sounds were clear in all areas.  Examination of the 
veteran's heart was also within normal limits.  He was 
diagnosed with residuals of pneumonia.  

The RO denied the veteran's claim for service connection for 
pneumonia on the basis that there was no diagnosis of 
pneumonia in service.  The Board cannot find CUE in its 
denial of service connection for pneumonia.

The veteran submitted evidence from the Latimer County 
Medical Clinic dated April 2005.  In the written report, Dr. 
D.L.T. noted that the veteran had an in service skin test 
that was positive for histoplasmosis.  He went on to state 
that "considering the multiple chest x-rays and the positive 
skin test for Histo, I think one can assume that this patient 
had a primary case of undiagnosed Histoplasmosis when he was 
admitted to the hospital on 28 Jan 72.  He recovered from 
that illness and returned to limited duty."  While probative 
to the overlying issue of service connection for a 
respiratory disability, this evidence cannot be considered in 
the veteran's appeal for CUE in the 1972 and 1978 decisions.  
Only the evidence of record at the time of the adjudications 
may be considered.

In sum, the Board finds that, in addition to having had the 
correct facts before it, the RO correctly applied the 
pertinent legal authority in its October 1972, April 1978, 
and June 1980 decision that denied service connection for 
lung cancer, pneumonia, a back injury, and a nervous 
condition.  Inasmuch as the veteran has failed to establish, 
without debate, that the correct facts, as they were then 
known, were not before the RO; that the RO ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time; or that, but for any such 
alleged error, the outcome of the decisions would have been 
different, the Board must conclude that clear and 
unmistakable error in the RO's October 1972, April 1978, and 
June 1980 rating decisions has not been established.  The 
claim of CUE in the RO's October 1972, April 1978, and June 
1980 denial of service connection for lung cancer, pneumonia, 
a back injury, and a nervous condition must therefore be 
denied.




ORDER

Clear and unmistakable error was not involved in the April 
1978 rating decision that denied service connection for a 
back injury and for pneumonia.  

Clear and unmistakable error was not involved in the June 
1980 rating decision that denied service connection for a 
nervous condition.  

Clear and unmistakable error was not involved in the October 
1972 rating decision that denied service connection for lung 
cancer.



____________________________________________
M. A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


